Exhibit 10.16

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

WOODS OF INVERNESS CPF 16, L.P.,

a Delaware limited partnership

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

COMMERCE CAPITAL PARTNERS, LLC,

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

 

 

 

WOODS OF INVERNESS

 


Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

5

Article IV

TITLE

6

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

7

4.5

Existing Deed of Trust

7

4.6

Subsequently Disclosed Exceptions

7

4.7

Purchaser Financing

8

Article V

CLOSING

8

5.1

Closing Date

8

5.2

Seller Closing Deliveries

9

5.3

Purchaser Closing Deliveries

10

5.4

Closing Prorations and Adjustments

10

5.5

Post Closing Adjustments

13

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

13

6.1

Seller's Representations

13

6.2

AS-IS

15

6.3

Survival of Seller's Representations

16

6.4

Definition of Seller's Knowledge

17

6.5

Representations and Warranties of Purchaser

17

Article VII

OPERATION OF THE PROPERTY

18

7.1

Delivery of Certain Property Materials

18

7.2

General Operation of Property

18

7.3

Liens

19

7.4

Rent-Ready Condition

19

Article VIII

CONDITIONS PRECEDENT TO CLOSING

19

8.1

Purchaser's Conditions to Closing

19

8.2

Seller's Conditions to Closing

20

Article IX

BROKERAGE

21

9.1

Indemnity

21

9.2

Broker Commission

21

9.3

Texas Real Estate License Act

21

Article X

DEFAULTS AND REMEDIES

21

10.1

Purchaser Default

21

10.2

Seller Default

22

Article XI

RISK OF LOSS OR CASUALTY

23

11.1

Major Damage

23

11.2

Minor Damage

23

11.3

Closing

23

11.4

Repairs

24

Article XII

EMINENT DOMAIN

24

12.1

Eminent Domain

24

Article XIII

MISCELLANEOUS

24

13.1

Binding Effect of Contract

24

13.2

Exhibits and Schedules

24

13.3

Assignability

24

13.4

Captions

25

13.5

Number and Gender of Words

25

13.6

Notices

25

13.7

Governing Law and Venue

27

13.8

Entire Agreement

27

13.9

Amendments

28

13.10

Severability

28

13.11

Multiple Counterparts/Facsimile Signatures

28

13.12

Construction

28

13.13

Confidentiality

28

13.14

Time of the Essence

28

13.15

Waiver

28

13.16

Attorneys' Fees

29

13.17

Time Zone/Time Periods

29

13.18

1031 Exchange

29

13.19

No Personal Liability of Officers, Trustees or Directors

29

13.20

ADA Disclosure

29

13.21

No Recording

30

13.22

Relationship of Parties

30

13.23

AIMCO Marks

30

13.24

Non-Solicitation of Employees

30

13.25

Survival

30

13.26

Multiple Purchasers

30

13.27

WAIVER OF JURY TRIAL

31

Article XIV

LEAD–BASED PAINT DISCLOSURE

31

14.1

Disclosure

31

Article XV

STATUTORY NOTICES

31

15.1

Notice Regarding Statutory Tax District

31

15.2

Notice Regarding Public Improvement Districts

31

15.3

Notice Regarding Possible Annexation

31

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                Legal Description

Exhibit B                Form of Special Warranty Deed

Exhibit C                Form of Bill of Sale

Exhibit D                Form of General Assignment and Assumption

Exhibit E                 Form of Assignment and Assumption of Leases and
Security Deposits

Exhibit F                 Form of Notice to Vendor regarding Termination of
Contract

Exhibit G                Form of Tenant Notification

Exhibit H                Form of Lead Paint Disclosure

Exhibit I                  Form of Notice to Purchaser

 

SCHEDULES

 

Schedule 1             Defined Terms

Schedule 3.5.1       Diligence Documents

Schedule 6.1.7       List of Inventory

 

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 1st
day of November, 2011 (the "Effective Date"), by and between WOODS OF INVERNESS
CPF 16, L.P., a Delaware limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
COMMERCE CAPITAL PARTNERS, LLC, a Delaware limited liability company, having a
principal address at 4040 Broadway, Suite 520, San Antonio, Texas 78209
("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Harris County, Texas, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Woods of Inverness.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $9,000,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Stewart Title Guaranty Company, c/o Wendy Howell, National
Commercial Closing Specialist, 1980 Post Oak Boulevard, Suite 610, Houston, TX
77056, 800-729-1906 ("Escrow Agent" or "Title Insurer") a deposit (the
"Deposit") of Three Hundred Thousand Dollars ($300,000.00) by wire transfer of
immediately available funds ("Good Funds").

2.2.2        Further, concurrently with the execution of this Contract,
Purchaser shall wire to Escrow Agent for the benefit of Seller the amount of One
Hundred and No/100 Dollars ($100.00) as consideration for Seller's execution and
delivery of this Contract (the "Independent Contract Consideration").  The
Independent Contract Consideration is independent of the Deposit and any other
consideration or payment provided for in this Contract and, notwithstanding
anything to the contrary herein, is non-refundable in all events.  The
Independent Contract Consideration shall be credited against the balance of the
Purchase Price payable by Purchaser at Closing. 

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 10:00
a.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Sections 3.2, 4.3, 11.1 or 12.1
below (in which event Escrow Agent shall promptly release the Deposit to
Purchaser on demand), if prior to the Closing Date either party makes a written
demand upon Escrow Agent for payment of the Deposit, Escrow Agent shall give
written notice to the other party of such demand.  If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
5 Business Days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment.  If Escrow Agent does receive such written
objection within such 5-Business Day period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to
this Contract or a final judgment or arbitrator's decision.  However, Escrow
Agent shall have the right at any time to deliver the Deposit and interest
thereon, if any, with a court of competent jurisdiction in the state in which
the Property is located.  Escrow Agent shall give written notice of such deposit
to Seller and Purchaser.  Upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including December 1, 2011 (the "Feasibility Period"), Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, proposed lenders, loan
brokers, appraisers and employees (collectively, "Consultants") shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser's
intended use thereof (collectively, the "Inspections").

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall promptly return the Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment. 

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Vice President, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of appeals) (collectively,
"Losses") arising from or related to Purchaser's or its Consultants' entry onto
the Property, and any Inspections or other acts by Purchaser or Purchaser's
Consultants with respect to the Property during the Feasibility Period or
otherwise; provided, however, that Purchaser shall not be liable for any Losses
resulting from the mere discovery of a pre-existing condition at the Property
(as opposed to the exacerbation of, or otherwise adversely affecting, such
pre-existing condition).

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests.  Purchaser shall give prior written notice thereof to Seller, which
notice shall be accompanied by a detailed description and plan of the invasive
tests Purchaser desires to perform.  Further, Seller shall have the right,
without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of all hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser's sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III, provided that Purchaser shall have no obligation
to cure any pre-existing condition at the Property which is merely discovered
(as opposed to exacerbated or otherwise adversely affected) by Purchaser during
its Inspections.  Purchaser shall maintain and cause its third party consultants
to maintain (a) casualty insurance and commercial general liability insurance
with coverages of not less than $1,000,000.00 for injury or death to any one
person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located.  Purchaser shall deliver proof of
the insurance coverage required pursuant to this Section 3.4.2 to Seller (in the
form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii) the
expiration of 5 days after the Effective Date.

3.5              Property Materials.

3.5.1        Within 5 days after the Effective Date, and to the extent the same
have not already been provided by Seller to Purchaser, Seller agrees to use
reasonable efforts to deliver to Purchaser, or at Seller's option make available
at the Property, copies of such documents and information concerning the
Property that are in Seller's possession or reasonable control, including but
not limited to the items listed on Schedule 3.5.1 attached hereto, to the extent
the items listed on Schedule 3.5.1 exist and are within Seller’s possession or
reasonable control, other than such documents and information that Seller deems
to be confidential or proprietary (collectively, the "Materials").

3.5.2        Except as expressly set forth in Seller's Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property.  All Materials and Third-Party Reports shall be returned to Seller or
destroyed by Purchaser if this Contract is terminated for any reason.

3.5.3        Not later than 5 days after the Effective Date, and to the extent
the same has not already been provided by Seller to Purchaser, Seller shall
deliver to Purchaser (or otherwise make available to Purchaser as provided under
Section 3.5.1) the most recent (i) rent roll for the Property, which is the rent
roll Seller uses in the ordinary course of operating the Property and which
shall include names of tenants, lease expiration dates, unit numbers and rents
payable (the "Rent Roll"), (ii) security deposit ledger list (the "Security
Deposit Ledger") and (iii) aged delinquency report (the "Aged Delinquency
Report").  Seller makes no representations or warranties regarding the Rent
Roll, Security Deposit Ledger or Aged Delinquency Report other than the express
representations set forth in Section 6.1.5.

3.5.4        Not later than 5 days after the Effective Date, and to the extent
the same has not already been provided by Seller to Purchaser, Seller shall
deliver to Purchaser (or otherwise make available to Purchaser as provided under
Section 3.5.1) a list of all current Property Contracts (the "Property Contracts
List").  Seller makes no representations or warranties regarding the Property
Contracts List other than the express representations set forth in Section
6.1.6.

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, and (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract.  To the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Seller shall be solely
responsible for the payment of any such cancellation fees, penalties, premiums,
or damages, including liquidated damages, up to $1,000.00 for each Terminated
Contract and Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, premiums, or damages, including liquidated damages
in excess of $1,000.00 for each such Terminated Contract.  If Purchaser fails to
deliver the Property Contracts Notice on or before the expiration of the
Feasibility Period, then subject to the provisions of Section 3.5.4, there shall
be no Terminated Contracts and Purchaser shall assume all Property Contracts at
the Closing.  If Purchaser delivers the Property Contracts Notice to Seller on
or before the expiration of the Feasibility Period, then Seller shall execute
and deliver, on or before Closing, a vendor termination notice (in the form
attached hereto as Exhibit F) for each Terminated Contract informing the
vendor(s) of the termination of such Terminated Contract as of the Closing Date
(subject to any delay in the effectiveness of such termination pursuant to the
express terms of each applicable Terminated Contract) (the "Vendor
Terminations").  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser and
Seller shall attempt to obtain from each applicable vendor a consent (each a
"Required Assignment Consent") to such assignment.

Article IV
TITLE

4.1              Title Documents.  Purchaser acknowledges that prior to the
Effective Date, Purchaser has received from Seller a commitment (the "Title
Commitment") for owner's title insurance issued by Title Insurer and identified
as File No. 09100571, issued on September 28, 2011, to provide a standard
owner's title insurance policy to Purchaser promulgated by the Texas Department
of Insurance (Form T-1) for the Property, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the "Title Policy"), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the "Existing Survey").  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the "Survey").  Notwithstanding the foregoing, if and
only if (i) Purchaser obtains a new or updated survey of the Property and (ii)
the Closing occurs, then Seller shall pay to Purchaser at Closing an amount (the
“Survey Payment”) equal to the lesser of (x) the actual cost of such new or
updated survey of the Property and (y) $3,000.00 (provided that Purchaser
provides an invoice for such new or update survey to Seller at least 3 Business
Days prior to the Closing Date).

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections, not to exceed 30 days in the aggregate.  If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice.  If Purchaser is dissatisfied with the Response Notice or the
lack of Response Notice, Purchaser may, as its exclusive remedy, exercise its
right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the Title
Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases shown on the Rent
Roll as updated as of the Closing Date, and (d) the standard exception
pertaining to taxes and assessments, which shall be limited to taxes and
assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases shown on the Rent Roll as updated as of the Closing
Date;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the "Deed
of Trust") shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged, released and/or cured from proceeds of the Purchase Price at
Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of or update to the
Title Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser fails to approve or disapprove of any New Exception, such New
Exception shall be deemed to be a Permitted Exception.  If Purchaser disapproves
of the New Exception, Seller may, in Seller's sole discretion, notify Purchaser
as to whether it is willing to cure the New Exception.  If Seller elects to cure
the New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.

4.7              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser's acquisition of such
funds shall not be a contingency to the Closing.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on December 29, 2011
(the "Closing Date") through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date to the last Business Day
of the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with Seller's payment in full of the Note (the
"Loan Payoff").  Additionally, notwithstanding the foregoing to the contrary,
Purchaser shall have a one-time right to extend the Closing Date up to 30 days,
solely relating to any financing to be obtained by Purchaser in connection with
its acquisition of the Property, by delivering written notice ("Purchaser's
Adjournment Notice") to Seller not later than 5:00 pm on December 19, 2011,
provided that Purchaser shall, concurrently with the delivery of Purchaser's
Adjournment Notice, deliver to Escrow Agent an additional deposit of $50,000.00
(the "Adjournment Deposit").  The Adjournment Deposit shall be added to, and be
deemed part of, the Deposit hereunder, shall be non-refundable (except as
otherwise expressly provided herein with respect to the Deposit), and shall be
held, credited and disbursed in the same manner as provided hereunder with
respect to the Deposit.

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:

5.2.1        Special Warranty Deed (the "Deed") in the form attached as Exhibit
B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll, Security Deposit Ledger and Aged Delinquency
Report, each effective as of a date no more than 2 Business Days prior to the
Closing Date; provided, however, that the content of such updated Rent Roll,
Security Deposit Ledger and Aged Delinquency Report shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.

5.2.10    An updated Property Contracts List effective as of a date no more than
2 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.11    Notification letters to all Tenants in the form attached hereto as
Exhibit G (the "Tenant Notification Letters") prepared and executed by Seller
and delivered to all Tenants by Seller immediately after Closing.

5.2.12    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3, Purchaser shall deliver to Escrow Agent, each of the following
items no later than 1 Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        Purchaser's counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the General Assignment.

5.3.4        A countersigned counterpart of the Leases Assignment.

5.3.5        A countersigned counterpart of the Tenant Notification Letters.

5.3.6        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.7        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.8        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule 2
days prior to Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall have
no responsibility or liability for Purchaser's failure to arrange utility
service for the Property as of the Closing Date.  Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to arrange
utility service as of the Closing Date, unless such Losses are caused solely by
the gross negligence or willful misconduct of Seller.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount) multiplied by
103%.  The proration of real property taxes or installments of assessments shall
be final and not subject to re-adjustment after Closing.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  The utility
rebilling contract associated with the Property may not be assumed by Purchaser
and, therefore, shall be terminated at Closing.  Seller shall receive a credit
at Closing equal to the average of the amount of the monthly utility bill
associated with the Property for the preceding 12 months, multiplied by 3. 
Notwithstanding the foregoing, no prorations shall be made in relation to either
(a) non-delinquent rents which have not been collected as of the Closing Date,
or (b) delinquent rents existing, if any, as of the Closing Date (the foregoing
(a) and (b) referred to herein as the "Uncollected Rents").  In adjusting for
Uncollected Rents, no adjustments shall be made in Seller's favor for rents
which have accrued and are unpaid as of the Closing, but Purchaser shall pay
Seller such accrued Uncollected Rents as and when collected by Purchaser.  For a
period of 90 days following Closing, Purchaser agrees to bill Tenants of the
Property for all Uncollected Rents and to take reasonable actions (which shall
not include an obligation to commence legal action) to collect Uncollected
Rents.  Notwithstanding the foregoing, Purchaser's obligation to collect
Uncollected Rents shall be limited to Uncollected Rents of not more than 90 days
past due, and Purchaser's collection of rents shall be applied, first, towards
current rent due and owing under the Leases, second, to Purchaser's reasonable
third-party costs of such collection, and third, to Uncollected Rents.  After
the Closing, Seller shall continue to have the right, but not the obligation, in
its own name, to demand payment of and to collect Uncollected Rents owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing; provided, however, that Purchaser's obligation to cooperate with
Seller pursuant to this sentence shall not obligate Purchaser to terminate any
Tenant lease with an existing Tenant or evict any existing Tenant from the
Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until the Closing has occurred ("Risk of
Loss Transfer"), after which time the risk of loss shall pass to Purchaser and
Purchaser shall be responsible for obtaining its own insurance thereafter.

5.4.8        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9        Closing Costs.  Purchaser shall pay (i) any transfer, sales, use,
gross receipts or similar taxes, (ii) all recording and filing charges in
connection with the instruments by which Seller conveys the Property (including
the Deed) and all mortgage recording fees and taxes with respect to any mortgage
loan obtained by Purchaser in connection with its purchase of the Property,
(iii) any premiums or fees required to be paid by Purchaser with respect to the
Title Policy pursuant to Section 4.1, and (iv) one-half of the customary closing
costs of the Escrow Agent.  Seller shall pay (A) the base premium for the Title
Policy to the extent required by Section 4.1, (B) the cost of recording any
instruments required to discharge any liens or encumbrances against the Property
not caused by Purchaser's action, (C) one-half of the customary closing costs of
the Escrow Agent, and (D) to the extent required pursuant to Section 4.2, the
Survey Payment.

5.4.10    Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then Seller shall
assign and Purchaser shall assume the Utility Contract with respect to the
Property, and if required by the terms of such Utility Contract, Seller and
Purchaser shall attempt to obtain consent to such assignment and assumption. 
Notwithstanding the foregoing, Seller may instead elect to receive a credit at
Closing equal to the reasonably calculated costs of the Utility Contract
attributable to the Property from and after the Closing, and Seller shall remain
responsible for payments under the Utility Contract.

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 90 days after Closing, or (b) subject to such 90-day period, unless such
items exceed $5,000.00 in the aggregate.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and has or at the Closing shall have the entity power and authority to sell and
convey the Property and to execute the documents to be executed by Seller and
prior to the Closing will have taken as applicable, all corporate, partnership,
limited liability company or equivalent entity actions required for the
execution and delivery of this Contract, and the consummation of the
transactions contemplated by this Contract.  The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse affect on Seller's
ability to consummate the transaction contemplated by this Contract or on the
Property.  This Contract is a valid and binding agreement against Seller in
accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, which will adversely impact Seller's ability to
convey the Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.5        To Seller's knowledge, (x) each of the Rent Roll, Security Deposit
Ledger and Aged Delinquency Report (as same are updated pursuant to Section
5.2.9) are true, correct and complete, and (y) except as may otherwise be set
forth in the Rent Roll, Security Deposit Ledger or Aged Delinquency Report, (i)
as of the date hereof, Seller has not given or received written notice of any
material uncured defaults under the Leases; (ii) no rent payable under any Lease
has been paid more than 30 days in advance of its due date; (iii) there are no
written agreements with any of the Tenants except as set forth in the Leases;
and (iv) Seller has made available to Purchaser (or will make available to
Purchaser during the Feasibility Period as provided herein) a true and correct
copy of each Lease that Seller has in its possession;

6.1.6        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is true, correct and complete;

6.1.7        To Seller's knowledge, the list of inventory for the Property
attached as Schedule 6.1.7 to this Contract is true, correct and complete;

6.1.8        To Seller's knowledge, Seller has received no written notice from
any governmental or quasi governmental authority with jurisdiction over the
Property alleging any current violation of any laws, statutes, regulations,
building codes, fire safety regulations and private land use regulations
applicable to the Property that remain uncured;

6.1.9        To Seller's knowledge, there are no leasing commissions that vest,
accrue, and/or arise prior to Closing which will be due or payable from or by
Purchaser following Closing;

6.1.10    All Materials prepared by Seller (as opposed to third parties) are
used in the ordinary course of Seller's business and, to Seller's knowledge, are
not inaccurate or misleading in any material respect;

6.1.11    To Seller's knowledge, (i) no party, except Tenants with rights of
occupancy under Leases identified on the Rent Roll (as updated), has or shall
have on the Closing Date, as applicable, any rights to occupy the Property, and
(ii) no party now has or shall on the Closing Date have any right to purchase
the Property except Purchaser;

6.1.12    To Seller's knowledge, (i) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (ii) the Property is
not used by Seller for the storage, treatment, general or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws; and

6.1.13    To Seller's knowledge, other than in connection with any special
assessment or special assessment district existing on the date hereof, Seller
has received no written notice of any contemplated or pending proceedings for
the imposition of any new special assessment, or the formation of a new special
assessment district, with respect to the Property which would materially
increase the payments due to the applicable authority.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller's
Representations:

6.2.1        The Property is expressly purchased and sold "AS IS," "WHERE IS,"
and "WITH ALL FAULTS." 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property; provided, however, that the foregoing shall not vitiate
or otherwise preclude Purchaser from exercising any remedies expressly provided
to Purchaser hereunder in the event of a breach of Seller's Representations.

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever
(except as expressly set forth in Section 8.1); and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract.

6.2.6        Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section; provided,
however, that the foregoing shall not vitiate or otherwise preclude Purchaser
from exercising any remedies expressly provided to Purchaser hereunder in the
event of a breach of Seller's Representations.

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 9
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $500,000 in any
individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Vice President and
the Community Manager and shall not be construed to refer to the knowledge of
any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Vice
President and Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Vice President and Community Manager any individual personal
liability.  As used herein, the term "Regional Vice President " shall refer to
Joe Borges who is the regional vice president handling this Property and the
term "Community Manager" shall refer to Elvis Watson who is the community
manager handling this Property.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Delivery of Certain Property Materials. 

            (a)        During the period of time from the Effective Date to the
Closing Date, in the ordinary course of business Seller may enter into new
Property Contracts, new Leases, renew existing Leases or modify, terminate or
accept the surrender or forfeiture of any of the Leases, modify any Property
Contracts, or institute and prosecute any available remedies for default under
any Lease or Property Contract without first obtaining the written consent of
Purchaser; provided, however, Seller agrees that, without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, any new or renewed Leases shall (x) be on terms that are
consistent with Seller's customary leasing practices at the Property and (y) not
have a term in excess of 14 months, and any new Property Contract shall be
terminable upon not more than 30 days' notice without penalty.

            (b)        During the period of time from the Effective Date until
the Closing Date or earlier termination of this Contract, Seller shall, upon
Purchaser's request, deliver to Purchaser (i) a cash flow operating statement
for the applicable month in such period, (ii) an updated Rent Roll, and (iii)
copies of all new or amended Property Contracts executed after the Effective
Date.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.  From the
Effective Date through the Closing, Seller shall maintain in full force and
effect its existing property insurance (or property insurance substantially
equivalent thereto) on the Property.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

7.4              Rent-Ready Condition.  Seller agrees that at the Closing either
(a) all units at the Property which have been vacant for 5 days or more prior to
the Closing Date shall be in rent-ready condition in accordance with Seller's
customary management practices at the Property ("Rent-Ready Condition"), or (b)
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the product of (i) the number of units at the Property on the date of the
Closing that have been vacant for five (5) days (or more) and are not in
Rent-Ready Condition, and (ii) $600.00.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true and correct in all
material respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4        No forfeiture action shall have been commenced against the Property
(unless same is dismissed prior to the Closing Date);

8.1.5        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Seller;

8.1.6        Neither Seller nor Seller's general partner shall (i) be a debtor
in any bankruptcy proceeding, or (ii) have made any assignment for the benefit
of any creditors;

8.1.7        The occupancy rate of the Property on the Closing Date shall not be
lower than 85%; and

8.1.8        The average monthly gross rentals as set forth in the Rent Roll for
the 12‑calendar-month period immediately preceding the month in which the
Closing occurs, shall not be less than an amount equal to the product of (x) the
average monthly gross rentals as set forth in the Rent Roll for the
12‑calendar-month period immediately preceding the month in which the Effective
Date occurs, multiplied by (y) 85%.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a prompt return of the Deposit from the Escrow Agent, or
(c) if such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor Purchaser's member(s) shall be a debtor in
any bankruptcy proceeding;

8.2.5        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.6        The Loan Payoff shall have occurred.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with ARA, 675 Bering Drive, Suite 500, Houston, Texas  77057,
Attn: Cliff McDaniel, (713) 425-5404, (713) 599-1801 (fax) ("Broker") in
connection with this Contract.  Seller and Purchaser each represents and
warrants to the other that, other than Broker, it has not dealt with or utilized
the services of any other real estate broker, sales person or finder in
connection with this Contract, and each party agrees to indemnify, hold
harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying
party. 

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

9.3              Texas Real Estate License Act.

            (a)        The Texas Real Estate License Act requires written notice
to Purchaser, when this Contract is executed, from any licensed real estate
broker or salesman who is to receive a commission, that Purchaser should have an
attorney of its own selection examine an abstract of title to the property being
acquired or that Purchaser should be furnished with or should obtain a title
insurance policy. Notice to that effect is, therefore, hereby given to Purchaser
on behalf of Broker. 

            (b)        Purchaser should not rely upon any oral representations
about the Property from any source.

            (c)        Broker is not qualified to render property inspections,
surveys, engineering studies, environmental assessments, or inspections to
determine compliance with zoning, governmental regulations, or laws. Purchaser
should seek experts to render such services. Selection of inspectors and
repairmen is the responsibility of the Purchaser and not the Broker.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Deposit (or any other deposit or payment required
of Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults on any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller (i) prior to the Closing defaults on
its covenants or obligations under this Contract (other than a default under
clause (ii) below) and such default continues for more than 10 days after
written notice from Purchaser, or (ii) defaults on its obligations hereunder to
deliver to Escrow Agent the deliveries specified under Section 5.2 on the date
required thereunder, or to close on the sale of the Property on the Closing
Date, then, at Purchaser's election and as Purchaser's exclusive remedy,
Purchaser may either (a) terminate this Contract, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$100,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller's obligation to close on the sale of the Property pursuant
to this Contract (but not damages).  Purchaser may seek specific performance of
Seller's obligation to close on the sale of the Property pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall (x) not otherwise be in default under this
Contract; and (y) file suit therefor with the court on or before the 90th day
after the Closing Date.  If Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
first sentence of this Section.  SELLER AND PURCHASER FURTHER AGREE THAT THIS
SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER
AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE
REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A
BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER
THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS
OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY
PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs") is more than $1,000,000.00 (a "Major Damage"),
then Seller shall have no obligation to make such Repairs, and shall notify
Purchaser in writing of such damage or destruction (the "Damage Notice").  If
there is a Major Damage, then Purchaser may elect, by delivering written notice
to Seller on or before the earlier of (x) Closing and (y) the date which is ten
(10) days after Purchaser's receipt of the Damage Notice, to terminate this
Contract, in which event the Deposit shall be returned to Purchaser.  In the
event Purchaser fails to timely terminate this Contract pursuant to this Section
11.1, this transaction shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $1,000,000.00, then this transaction shall
be closed in accordance with Section 11.3, notwithstanding such casualty.  In
such event, Seller may at its election endeavor to make such Repairs to the
extent of any recovery from insurance carried on the Property, if such Repairs
can be reasonably effected before the Closing.  Regardless of Seller's election
to commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty (including but not
limited to business interruption insurance, if applicable), and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for the direct cost of
Repairs (plus a credit against the Purchase Price at Closing in the amount of
any deductible payable by Seller in connection therewith); or (ii) for the full
Purchase Price less a credit to Purchaser in the amount necessary to complete
such Repairs (less any amounts which may already have been spent by Seller for
the direct cost of Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to the direct cost of any portion of such Repairs completed
or installed prior to Closing, with Purchaser being responsible for completion
of such Repairs after Closing.  To the extent that any Repairs have been
commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such Repairs; provided however, that (except
in the event of emergency, as determined in Seller's sole discretion) Seller
will consult with Purchaser prior to entering into any such contract if
Purchaser will likely have to assume such Contract.  Notwithstanding the
foregoing to the contrary, Seller retains the sole right and authority to enter
into any such contract.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser
fails to terminate this Contract within such 10‑day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price and Purchaser shall receive an assignment of, and the full
benefit of, any condemnation award, the amount of which shall be mutually agreed
upon by Seller and Purchaser.  It is expressly agreed between the parties hereto
that this section shall in no way apply to customary dedications for public
purposes which may be necessary for the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

Commerce Capital Partners, LLC
4040 Broadway, Suite 520
San Antonio, Texas  78209
Attention:  Kevin M. Bell
Telephone:  210-826-7771
Facsimile:  210-826-7782
Email:  kbell@comcapp.com

 

and a copy to:

Hoover, Slovacek LLP
San Felipe Plaza, Suite 2200
5847 San Felipe
Houston, Texas  77057-3918
Attention:  Sarah A. Powers, Esq.
Telephone:  713-977-8686
Facsimile:  713-977-5395
Email:  powers@hooverslovacek.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337
Facsimile:  303-300-3261
Email:  mark.reoch@aimco.com

And:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-793-4774

Facsimile:   303-759-3226

Email:  john.bezzant@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Trent Johnson, Esq.
Telephone: 303-691-4348
Facsimile:  720-200-6882
Email:  trent.johnson@aimco.com

and a copy to:

ARA

675 Bering Drive, Suite 500

Houston, Texas  77057

Attention: Cliff McDaniel

Telephone:  (713) 425-5404

Facsimile:  (713) 599-1801

Email:  mcdaniel@ARAusa.com

 

and a copy to:

BROWNSTEIN HYATT FARBER SCHRECK LLP

410 17th Street

Suite 2200

Denver, Colorado  80202

Attention:  Catherine C. Gale, Esq.
Telephone:  303-223-1139
Facsimile:  303-223-0939
Email:  cgale@bhfs.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, TX 77056

Attention:  Wendy Howell

Telephone: 800-729-1906

Facsimile:  713-552-1703

Email:  Whowell@stewart.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Texas shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its lenders, attorneys, loan brokers, consultants,
appraisers and accountants.  Furthermore, Seller may disclose the terms and
conditions of this Contract as is necessary, in Seller's sole discretion, in
order for Seller to make any public disclosures required under federal or state
securities laws or regulations.  Any information obtained by Purchaser in the
course of its inspection of the Property, and any Materials provided by Seller
to Purchaser hereunder, shall be confidential and Purchaser shall be prohibited
from making such information public to any other person or entity other than its
Consultants, without Seller's prior written authorization, which may be granted
or denied in Seller's sole discretion.  In addition, each party shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incidental to
such litigation and arbitration, including the cost of in-house counsel and any
appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second sentence of Section 5.1) for up to 30 days in
order to facilitate a tax free exchange pursuant to this Section 13.18, and to
obtain all documentation in connection therewith.

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a Delaware
limited partnership, and Purchaser agrees that none of Seller's Indemnified
Parties shall have any personal liability under this Contract or any document
executed in connection with the transactions contemplated by this Contract. 
Seller acknowledges that this Contract is entered into by Purchaser which is a
Delaware limited liability company, and Seller agrees that none of Purchaser, or
Purchaser's partners, managers, members, employees, officers, directors,
trustees, shareholders, counsel, representatives, or agents shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 3.6, 5.4, 5.5, 6.2,
6.3, 6.5, 9.1, and 11.4; (c) any other provisions in this Contract, that by
their express terms survive the termination of this Contract or the Closing; and
(d) any payment or indemnity obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

Article XV
STATUTORY NOTICES

15.1          Notice Regarding Statutory Tax District.  If the Property is
situated in a utility or other statutorily created district providing water,
sewer, drainage or flood control facilities and services, Chapter 49, Texas
Water Code, requires Seller to deliver and Purchaser to sign the statutory
notice relating to the tax rate, bonded indebtedness, or standby fee of the
district prior to final execution of the Contract.  Purchaser acknowledges that
it has been provided with such notice in the form attached hereto as Exhibit I,
which shall be executed by Purchaser and returned to Seller concurrently with
the execution and delivery of this Contract.

15.2          Notice Regarding Public Improvement Districts.  If the Property is
in a public improvement district, Texas statutes require Seller to notify
Purchaser as follows:  As a purchaser of this parcel of real property you are
obligated to pay an assessment to a municipality or county for an improvement
project undertaken by a public improvement district under Chapter 372, Local
Government Code.  The assessment may be due annually or in periodic
installments.  More information concerning the amount of the assessment and the
due dates of that assessment may be obtained from the municipality or county
levying the assessment.  The amount of the assessments is subject to change. 
Your failure to pay the assessments could result in a lien on and the
foreclosure of your property.

15.3          Notice Regarding Possible Annexation.  If the property that is the
subject of this Contract is located outside the limits of a municipality, the
property may now or later be included in the extraterritorial jurisdiction of a
municipality and may now or later be subject to annexation by the municipality. 
Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction.  To determine if the property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the property for further information.

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

WOODS OF INVERNESS CPF 16, L.P.,

a Delaware limited partnership

 

            By:       CPF 16 WOODS OF INVERNESS GP, L.L.C.,

                        a South Carolina limited liability company,

                        its general partner

 

                        By:       CENTURY PROPERTIES FUND XVI,

                                    a California limited partnership,

                                    its member

 

                                    By:       FOX CAPITAL MANAGEMENT
CORPORATION,

                                                a California corporation,

                                                its managing general partner

 

 

                                                By:  /s/Trent A. Johnson

                                                            Name:  Trent A.
Johnson

                                                            Title:  Vice
President

 


Purchaser:

 

COMMERCE CAPITAL PARTNERS, LLC,

a Delaware limited liability company

 

 

By: /s/Bob Finney

Name:  Bob Finney

Title:  President